Citation Nr: 1045188	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for frostbite of the feet; 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955, and 
in April 1958.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Veteran testified at a personal hearing before the 
undersigned in August 2010.  A transcript has been incorporated 
into the record.  The record was held open for 90 days to allow 
for the submission of additional evidence, but no new evidence 
was received.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision date stamped in September 1986, the Board 
denied service connection for frostbite of the Veteran's feet and 
for headaches.  

2.  Evidence added to the record since the September 1986 Board 
decision, that is not cumulative and redundant of evidence 
already of record, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
headaches.  

3.  Evidence added to the record since the September 1986 Board 
decision, which is not cumulative or redundant of evidence 
already of record, relates to an unestablished fact necessary to 
substantiate a claim of service connection for frostbite of the 
Veteran's feet and raises a reasonable possibility of 
substantiating that claim.  

4.  The Veteran did not have frostbite of his feet during active 
service.  


CONCLUSIONS OF LAW

1.  The September 1986 Board decision which denied the Veteran's 
claims of entitlement to service connection for frostbite of both 
feet and headaches is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2010).

2.  The evidence received since the September 1986 Board decision 
is not new and material in regard to the claim for service 
connection for headaches; the claim of service connection for 
headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

3.  The evidence received since the September 1986 Board decision 
is new and material with regard to the claim for service 
connection for frostbite of both feet; the claim for service 
connection for frostbite of both feet is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for service connection for frostbite of the 
Veteran's feet have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010). 
"To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Board denied earlier claims of service 
connection for headaches and frostbite of the Veteran's feet, 
prior to when VA received his claims in 2006.  A Board decision 
is final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100.  Generally, final decisions may not be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claims may 
be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C. A. § 5108.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant of evidence already of record, and which by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and which 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1972 the Veteran submitted a claim seeking service 
connection for frostbitten feet, which he said occurred in 1952, 
and for headaches.  After obtaining all of the Veteran's service 
treatment records, which included outpatient and clinical 
records, and affording him a VA general medical examination, the 
RO denied the claim in December 1972.  The Veteran perfected his 
appeal to the Board and the Board denied his appeal in a final 
February 1974 decision.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. 
§ 20.1100.  

In July 1985 the Veteran submitted a claim seeking service 
connection for problems with his feet and for headaches.  The 
Veteran submitted a September 1985 statement from his former 
spouse; a private treatment report dated April 1985 that 
diagnosed a variety of disorders which included headaches, but 
not any diagnosis regarding the feet; a VA treatment report dated 
October 1985 and a private evaluation dated April 1976 which both 
found headaches, possible migraine, and a March 1986 private 
evaluation for his feet.  The RO disallowed the claims, finding 
new and material evidence had not been submitted, in its August 
1985 and March 1986 decisions.  The Veteran perfected his appeal 
to the Board.  In a decision date stamped in September 1986, the 
Board denied the appeal.  

In that September 1986 decision, the Board found as fact that the 
headaches the Veteran suffered during service were acute and 
transitory, resolved without residual effect, and there was no 
objective evidence of a nexus between his service and the 
headaches he suffered after service.  The Board also found as 
fact that residuals of frostbite did not manifest until several 
years after separation from service.  In the discussion, the 
Board determined that the Veteran did not have frostbite during 
service.  

In essence then, the unestablished fact necessary to substantiate 
the claim for service connection for headaches is that current 
headaches suffered by the Veteran are related to those he 
suffered during service.  The unestablished fact necessary to 
substantiate the claim for service connection for frostbite is 
that he had frostbite during service.  

After reviewing the record, the Board finds that new and material 
evidence has not been submitted in order to reopen the Veteran's 
claim for headaches.  

Evidence received after the September 1986 Board decision 
consisted of November and December 1990 private evaluations of 
the Veteran's working capacity, private treatment records dated 
in 2005, and VA treatment records dated in 2005 and 2006, as well 
as statements by the Veteran.  

A November 1990 letter, signed by "C.N.," M.D. refers to 
injuries sustained in a motor vehicle accident in 1990.  Dr. C.N. 
provided a past history of migraine headaches.  This past history 
is not new evidence because it is merely an historical account.  
Since no source is noted, it follows that the information came 
from the Veteran and is therefore redundant of evidence already 
of record, i.e., that he had headaches.  There is no mention of a 
nexus between the headaches and his service.  

One VA entry noted in February 2006 that the Veteran presented 
himself for emergency room care for a complaint of a headache; 
however an addendum note indicated he did not respond when his 
name was called and had left the facility without treatment.  
These treatment notes do not provide evidence of a nexus between 
service and his post-service headaches and are therefore not 
material evidence.  

All other evidence added to the record since the 1986 Board 
decision, that is related to headaches, consists of statements 
provided by the Veteran.  These statements are redundant of his 
statements that were of record when the Board denied his claim in 
1986.  For example, his assertion in his substantive appeal, 
received in March 2008, that he had headaches in the military 
which continued to the present is redundant of his statement, 
received in January 1974, that he then suffered from headaches 
which began during active service.  These statements are 
therefore not new evidence.  

As none of the evidence submitted since the 1986 Board decision 
is both new and material, the claim of entitlement to service 
connection for headaches is not reopened.  

After reviewing the record, the Board finds that new and material 
evidence has been submitted in order to reopen the Veteran's 
claim for frostbite of his feet.  

Evidence received by VA after the September 1986 Board decision 
includes an April 2006 letter, in which "J.F.," M.D. stated as 
follows:  "[The Veteran] apparently suffered frostbite back when 
he was in the military.  He has had chronic neuropathy of his 
legs.  This is probably multifactorial.  The frostbite may have 
contributed to this."  

This statement is both new, in that it was not before the Board 
when it reached its September 1986 denial, and material, in that 
it relates to an unestablished fact necessary to substantiate the 
claim, namely a connection to service, which raises a reasonable 
possibility of substantiating the claim. 

Further, evidence is presumed to be credible for the purposes of 
reopening a claim.  In essence, this evidence is related to 
unestablished facts necessary to substantiate the claim, as the 
Veteran's prior claim for service connection for frost bite of 
both feet had been denied because he lacked a connection to 
service.  Consequently, the claim of service connection for 
frostbite of both feet is reopened.  The Board now turns to the 
merits of this claim.  

The presumption that evidence is credible applies only to 
determining whether the claim is to be reopened.  When addressing 
the claim on the merits the Board has an obligation to evaluate 
the credibility of evidence and to assign probative weight to 
competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (recognizing the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").  

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.   

As to some of the factors that go into determining credibility, 
both the Court of Appeals for Veterans Claims (Veterans Court) 
and the Court of Appeals for the Federal Circuit (Federal 
Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as 
fact finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., because 
of possible bias, conflicting statements, etc ".); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that 
"[t]he credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  

In the instant case, the Board finds that the Veteran's reports 
that he had frostbite during service and that he was treated for 
frostbite during service are not credible.  

	A review of the Veteran's service treatment records reveals no 
symptoms or treatment of frostbite at any time in service.  In 
statements the Veteran recalled experiencing frostbite while 
assigned to a base in Greenland.  Within the service treatment 
records are reports of the Veteran seeking treatment, while 
assigned to the service base in Greenland, for nasal bleeding in 
December 1952 and for a cold and a hurting shoulder in January 
1953.  No report includes a complaint about his feet.  
	
	Of note is that there are a good deal of service treatment 
records, including records of inpatient treatment, following his 
service in Greenland.  Although these records document numerous 
complaints, what is conspicuously absent is any mention of 
symptoms or treatment involving the Veteran's feet.  These 
complete records with no mention of frostbite of the Veteran's 
feet, tend to show that he did not suffer frostbite of his feet 
during service. 
	
	Also providing evidence against a finding of frostbite of the 
feet during service, and evidence that the Veteran is not 
credible as to his reports of treatment and symptoms during 
service, are reports at the time of his separation from his first 
period of service, his entrance into the second period of 
service, and his separation from that period of service.  An 
April 1955 Report of Medical Examination for the purpose of 
discharge includes a normal clinical evaluation of the Veteran's 
feet.  In April 1958 the Veteran enlisted in another service and 
the April 1958 Report of Medical Examination for the purpose of 
enlistment also found his feet clinically normal.  On the April 
1958 Report of Medical History, the Veteran indicated that he did 
not then have nor had he ever had foot trouble.  He was 
discharged days later for the convenience of the Government and 
the April 1958 Report of Medical Examination for discharge also 
found his feet clinically normal.  These normal clinical 
evaluations tend to show that the Veteran did not have frostbite 
of both feet during his active service and are therefore evidence 
against a grant of service connection for that disorder.  The 
Board finds this evidence to be particularly probative; given the 
numerous examinations and treatment records the Board would 
expect that, if he did have frostbite during service, the records 
would not indicate that his feet were normal nor be absent for 
any abnormal findings or reports of symptoms involving his feet.  
 
Post-service evidence does not reflect frostbite symptomatology 
for many years after service discharge.  In November 1972 the 
Veteran was afforded a VA general medical examination following 
his first claim.  He reported that his feet became tired and he 
felt frequent burning pain and observed scaliness on the skin.  
The examiner found the dorsum of each foot was mildly warm and 
dry.  There was mild scaly dermatitis on the lateral and medial 
borders of each foot, though no ulcerations or scars.  Reflexes 
were present and normal and the musculature was exceptionally 
well developed.  The examiner concluded his report with the 
diagnosis of residuals of frostbite of both feet. 

Although this examiner diagnosed residuals of frostbite, this 
came many years after the Veteran's service.  It is not evidence 
that he had frostbite during service.  Given the service 
treatment records, it is evidence of no more than at some point 
after service he suffered frostbite.  

In a writing received in November 1973, the Veteran stated that 
he was treated at the Yuma Arizona Air Force base and at the San 
Diego Naval Hospital for frostbite.  He reiterated this during 
the August 2010 hearing.  See August 2010  Board hearing 
transcript at 5.  The Board finds that these statements are not 
credible.  As between his statements from 1973 forward, and the 
treatment records, including his assertion in the 1958 report of 
medical history, the Board finds the former to reflect what the 
Veteran was treated for or complained of during service.  His 
statements made in the context of obtaining compensation benefits 
are inconsistent with the evidence contemporaneous to his 
service, including his acknowledgment in the report of medical 
history in 1958 that he had not ever had problems with his feet.  
For this reason, the Board finds his report of treatment for 
frostbite during service to not be credible.  As his assertions 
of frostbite symptoms and treatment during service is not 
credible, the Board assigns those assertions no probative weight.  

An April 1985 private medical evaluation included his report of a 
burning sensation down his leg, for 3 to 4 months.  Upon a review 
of systems, the physician found his musculoskeletal system 
grossly within normal limits.  There was no mention of his 
military service and no diagnosis of frostbite.  Another private 
treatment report dated March 1986 reported the Veteran's 
complaint of burning feet and concluded with a provisional 
diagnosis of suspected alcoholic neuropathy.  This is not 
evidence that the Veteran suffered frostbite during service.  

The Veteran's former spouse signed a September 1985 statement 
attesting to the Veteran complaining after he was discharged from 
service about aching burning feet.  She also stated they were 
married from 1953 to 1983, so that she had been married to the 
Veteran while he was in service and immediately afterwards.  The 
statement does not specify when the complaints began, as the 
Veteran was discharged from his first enlistment in 1955 and then 
again in 1958.  As the time between his last discharge in 1958 
and their divorce in 1983 spans nearly 25 years, the statement 
that the Veteran began to complain about his feet after service 
duplicates information that is already of record (the Veteran 
complained in his 1972 VA general medical examination), and so 
this statement has little probative value.

The private evaluations dated in 1990 include no mention of the 
Veteran's feet.  VA treatment records in October 2005 indicate 
the Veteran complained about a "diabetic burn" and that he 
sought a referral to podiatry for his reported frostbite.  In a 
February 2006 VA podiatry evaluation, the Veteran was described 
as a diabetic and that he had complained of having had frostbite.  
Again the Veteran stated his feet hurt and always felt hot.  
Following an objective examination, the examiner assessed 
probable peripheral neuropathy, hallux rigidus, and tinea pedis.  
There was no diagnosis of frostbite or the residuals of 
frostbite.  These records provide no evidence that the Veteran 
had frostbite during service.  

Private treatment records spanning 2005 also referred to the 
Veteran's complaints of a burning sensation in his feet.  In 
August 2005 treatment notes, "R.N.," M.D. noted the Veteran's 
complaint that he had some burning of his feet.  Dr. R.N. 
attributed attributed that sensation to possible neuropathy, 
which was in turn attributed to his diabetes.  This is not 
evidence that he had frostbite during service.  

As noted above, Dr. J.F., stated in the April 2006 letter that 
"apparently" the Veteran suffered frostbite while in service.  
He noted the Veteran does suffer from chronic neuropathy that was 
"probably" multifactoral.  He concluded that the frostbite may 
have contributed to that disorder.  The language employed in this 
letter indicates that the only indication that Dr. J.F. had that 
the Veteran had frostbite during service is the Veteran's report 
of such.  There is nothing in Dr. J.F.'s letter that otherwise 
shows the Veteran to have had frostbite during service as opposed 
to sometime after service. 

The Board is not obligated to accept medical opinions premised on 
a veteran's recitation of medical history.  See Godfrey v. Brown, 
8 Vet. App. 113 (1995).  However, reliance on a veteran's 
statements renders a medical report incredible only if the Board 
rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may 
reject medical opinion based on facts provided by the veteran 
previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the veteran 
rejecting it). 

As the existence of frostbite during service necessarily derives 
wholly from the Veteran's report of such, which the Board has 
determined is not credible, Dr. J.F.'s letter is not probative of 
a finding of frostbite during service.  The Board has rejected 
the Veteran's statement that he incurred frostbite in service as 
it was unsupported and even contradicted by contemporary evidence 
of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board 
may reject such statements of the Veteran if rebutted by the 
overall weight of the evidence).  The Board thus assigns Dr. 
J.F.'s letter no probative weight.  

	The November 1972 VA general medical examination is the first 
recorded symptomatology related to the Veteran's complaints of 
frostbite, coming some 14 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.  
Further, the Board emphasizes the multi-year gap between 
discharge from active duty service (1958) and initial reported 
symptoms related to having experienced frostbite in 1972 (nearly 
a 14-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  
	
Significantly, the Board finds that the Veteran's reported 
history of continued frostbite of both feet since active service 
is inconsistent with the other evidence of record.  Indeed, while 
he stated that his disorder began in service, the separation 
examinations, as discussed above, were absent of any complaints 
and the Veteran affirmatively denied any "foot trouble" in 
1958.  Moreover, the post-service evidence does not reflect 
treatment related to frostbite of the feet.   

The Board has weighed the Veteran's statements as to continuity 
of symptomatology but finds the service treatment records and 
long period of time postservice without evidence of treatment for 
frostbite to outweigh his statements.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  Therefore, continuity 
has not here been established, either through the medical 
evidence or through his lay statements.

Some of the Veteran's statements, for example his testimony that 
it was very cold in Greenland, could be construed as his opinion 
that symptoms involving his feet suffered after service were 
caused by his service.  Such statements amount to a nexus opinion 
other than of continuity of symptomatology.  To the extent that 
the Veteran seeks to provide such an opinion, the Board finds the 
opinion to not be competent evidence.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology). Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In a 
footnote in Jandreau the Federal Circuit addressed whether a 
layperson could provide evidence regarding a diagnosis of a 
condition and explained that "[s]ometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

Although the Veteran's statements are being considered here with 
regard to  etiology opinions rather than diagnoses, the reasoning 
expressed in Jandreau is applicable.  The Board finds that the 
question of whether symptoms experienced by the Veteran after his 
military service in Greenland (which ended well before his normal 
clinical evaluations in 1958) are related to his service in 
Greenland is a not amenable to observation alone and not a simple 
question.  To the extent that he seeks to link symptoms after 
1958 to his service in Greenland, the Board finds his opinion to 
not be competent evidence.  

There is no evidence of record, that his both competent and 
credible, favorable to a finding that the Veteran incurred 
frostbite in service.  His detailed service treatment records 
without mention of frostbite, the examination reports at 
separation from his first period of service, acceptance into and 
separation from his second period of service are evidence that he 
did not have frostbite in service.  Likewise, his statement in 
the 1958 report of medical history is evidence unfavorable to a 
finding of frostbite during service.  

In summary, the Board finds that the preponderance of evidence 
shows that the Veteran did not have frostbite, or any injury or 
disease involving his feet, during service.  His appeal as to 
service connection for residuals of frostbite must therefore be 
denied.  There is no reasonable doubt to be resolved in this 
case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans 
Court held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans Court 
clarified VA's duty to notify in the context of claims to reopen.  
With respect to such claims, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006.  This letter informed the 
Veteran as to the evidence needed to substantiate his claims for 
service connection and of his and VA's respective duties in 
obtaining evidence and was provided prior to the initial 
adjudication of his claim.  He was also told of the need for new 
and material evidence to reopen his claims, provided with a 
definition of "new and material evidence", and told why his 
claims were previously denied.  The April 2006 letter also 
informed the Veteran as to how VA assigns disability ratings and 
effective dates in the event that service connection is 
established.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA examinations were not afforded the Veteran with regard to his 
current claims.  As the Board has not reopened his claim for 
service connection for headaches, VA has no duty to afford the 
Veteran a medical examination with regard to that issue.  See 
38 C.F.R. § 3.156(4)(c)(iii).  As there is no evidence 
establishing that the Veteran suffered frostbite during service, 
VA has no duty to afford the Veteran an examination with regard 
to his claim for service connection for frostbite of his feet.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's service treatment 
records, which included the Veteran's extensive clinical records 
for both hospitalizations in San Diego and at Yuma, Arizona, and 
VA treatment records that span 2005 through 2006, and the Veteran 
has submitted numerous items of evidence from private 
practitioners, as well as his own statements.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The claim for service connection for headaches is not reopened.

The claim for service connection for frostbite of both feet is 
reopened.  The appeal is granted to this extent only.

Service connection for frostbite of both feet is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


